PATTERSON, Acting Chief Judge.
In this slip-and-fall action, the trial court granted final summary judgment in favor of Wal-Mart. We reverse.
A defendant moving for summary judgment in a negligence case must show that there is no negligence or that the sole proximate cause of the injury was the negligence of the plaintiff. To establish that there was no negligence, Wal-mart must demonstrate that it owed no duty to Mrs. O’Brien or that it did not breach a duty which it owed. See Bryant v. Lucky Stores, Inc., 577 So.2d 1347 (Fla. 2d DCA 1990). Because there are material issues of fact in this regard which the trier of fact must resolve, we reverse the final summary judgment and remand for further proceedings.
. Reversed and remanded.
ALTENBERND and LAZZARA, JJ., concur.